Since PLO Chairman Yasser
Arafat shook hands with the Israeli Prime Minister on the
White House lawn, nothing seems impossible any more.
The end of the cold war has opened opportunities to set
aside some of the most intractable, destructive and polarizing
conflicts of our time.
Apartheid is coming to an end in South Africa. Eastern
Europe is free. Russia and the other States of the former
Soviet Union are shaking off the stifling effects of more than
70 years of communism. Germany has been peacefully
reunited.
In Asia, Cambodia is moving towards national
reconciliation after almost 20 years of war. Viet Nam and
Laos are reintegrating themselves into the South-East Asian
community.
China and Taiwan held direct informal talks in
Singapore and Beijing this year. They will continue their
own dialogue at their own pace. They should be encouraged
to build confidence by working together, as they already
have in the Asian Development Bank and the Asia-Pacific
Economic Cooperation Council (APEC) and as they hope to
do in the General Agreement on Tariffs and Trade (GATT).
Change has its own dynamic. And not all changes are
benign. The post-cold-war problems are legion and well
known. It will be a challenge for the United Nations to
respond. In recent years, there has been a marked expansion
in the number and scope of the operations and activities
authorized by the Security Council.
Established procedures, such as the Security Council-
mandated Commission that has demarcated the boundary
between Iraq and Kuwait, have made and will continue to
make positive contributions to stabilizing the post-cold-war
world, providing authoritative reference points. United
Nations specialized agencies, such as the International
Atomic Energy Agency (IAEA), are playing an important
role in holding renegade countries like North Korea to
internationally accepted standards of conduct in the critical
area of nuclear non-proliferation. The international
community must continue to support such tried and tested
measures and organizations.
But there is also an expectation that the end of the cold
war will enable the Security Council to play more ambitious
roles and at last assume "primary responsibility for the
maintenance of international peace and security" under
Chapters V and VII of the Charter. In Cambodia, Haiti and
Somalia, among other places, the United Nations is breaking
new ground by actively interposing itself as a vital
stabilizing actor in situations which would once have been
considered essentially within the domestic jurisdiction of
States.
The legal, diplomatic and political implications of these
developments are still unfolding and are not yet fully
understood. Not everyone is entirely comfortable with them.
But I believe that most Member States regard the trend as
generally positive and as making for a more secure world.
The majority wants a more active and effective Security
Council.
The Secretary-General’s report on the question of
equitable representation on and increase in the membership
of the Security Council, submitted in accordance with
General Assembly resolution 47/62, has thus occasioned
great interest. There is wide consensus that if it is to be
effective in the next century the Security Council cannot
simply extrapolate its mandate from the starting-point of
1945 after the cold-war interregnum, but must accurately
reflect the current configuration of global power.
International order cannot be built on nostalgia. Too great
a disjuncture from reality will doom the Security Council to
eventual irrelevance. As membership of the United Nations
expands, there is also a general expectation that the Security
Council should become more representative of the
Organization as a whole.
The composition of the Security Council is a
compromise between the principle of the sovereign equality
of States and the realities of power politics. That all States
are equal but that some, for better or for worse, have a
disproportionate influence on the international order is a fact
of life. Great-Power leadership is vital. It is a reality.
Recognition of the special status of great Powers is thus a
requisite for effective action by the Security Council. When
it comes to the crunch, only the great Powers can make a
decisive difference. But the temper of our times also
demands that if action is to command a general consensus:
the great must seek the mandate of the many.
Forty-eighth session - 6 October 1993 17
The issue is, however, more easily defined than
resolved. The only previous increase in the size of the
Security Council began in the 1956 session of the General
Assembly with discussions on an increase of non-permanent
seats. Agreement was reached only in 1963 and came into
force two years later, almost a decade after the process had
begun. The lapse of time shows the complexities involved.
The difficulties are still with us. To be sure, there are
established principles laid down in Article 23 (1) of the
Charter to guide the way to a possible further expansion of
non-permanent seats. But there are no such guidelines for
the more crucial question of an increase in permanent
members. The Secretary-General’s report must therefore be
realistically considered as only the beginning of a long
process of debate whose outcome cannot be confidently
predicted at this point.
There are two basic problems. The first is simply to
decide what is the current configuration of international
power that should be reflected in the distribution of
permanent seats. This is not as straightforward as it may
seem. When the Charter was being drafted, the end of the
Second World War, with easily discernible winners and
losers, was in sight and was being prepared for. The
intention was for the winners to have primary responsibility
for guiding the new international order. Yet even then, two
of the "Big Three" victors, the Soviet Union and the United
Kingdom, were sceptical of Roosevelt’s view of China’s
ability to play a major role in the post-war world.
Churchill’s insistence on including France among the elite
group was met with similar scepticism by Roosevelt and
Stalin.
It will be even more difficult to decide who belongs to
the new elite. The end of the cold war took everyone by
surprise and was far from clear-cut in its resolution.
Economic, political and military power no longer necessarily
cohere in one single locus. The United States is victor, but
its economic recovery is slow and its competitiveness
blunted. Russia is in serious economic and political
difficulties but, because it has nuclear weapons, it remains
a military great Power exercising a commanding influence
on its former dominions, where the threat of chaos in the
post-cold-war world is also greatest. Japan and Germany are
clearly world economic powerhouses, but both lack an
internal and regional consensus on the use of military forces
beyond their borders.
The second problem is even more fundamental and
vexing. The United Nations is an international Organization.
It is not and was never intended to be a supranational
organization. The United Nations was created by sovereign
States and can do nothing without their assent, in which
process the permanent members have a more than
proportionate say through their veto. I state this without
rancour as a fact well known to all. Any design for
enhancing the effectiveness of the Security Council therefore
cannot just be based on abstract wisdom concerning the
requisites of the international order. No plan that has any
prospect of succeeding can avoid reckoning with calculations
of the national advantage of the current permanent members.
But if the new Security Council is really to reflect the
current international distribution of power, the process
should logically entail the deposition of some from the elite
as well as the anointment of others. Even if some were to
be elevated without necessarily displacing others, the
expansion of the small group of the select would imply the
relative diminution of the status of the current permanent
members. It is not surprising, therefore, that only one
permanent member has so far come out unambiguously in
favour of an expansion in the number of permanent seats.
It does not take a cynic to wonder whether it was
emboldened to do so because the others have been so
conspicuously coy on this critical point. No country has
ever voluntarily relinquished privilege and power. We are
after all in the company of sovereign States, not saints.
There is no circumventing the veto. There is no
constitutional means of amending the Charter without the
assent of all the permanent members, some of whom may
believe they stand to lose by it. Yet change is imperative if
we are not to squander the opportunity afforded by the end
of the cold war - more so for small States that have few
better choices than an effective United Nations for their
security.
To make progress, there is no alternative but gradually
to shape a consensus through a patient process of debate and
discussion. To force the pace or attempt to impose a
majority agreement will not work. At this preliminary stage,
it would be most useful to try to identify and build
consensus on objective general criteria that all permanent
members, present or aspiring, must fulfil. This is a more
clinical and constructive approach than engaging in a horse
race or a beauty contest to pick specific countries. To
attempt to do so at this stage is premature and would only
be divisive. But the identification of objective criteria will
set a common standard and, if we can agree on them, a
consensus on specific countries will naturally emerge.
This will entail thinking through the role of the United
Nations into the next century. What challenges will the
18 General Assembly - Forty-eighth session
United Nations face in the next decade? What will be the
role and priorities of a new Security Council under these
conditions? What capabilities will it need? These difficult
questions demand the most exhaustive possible examination.
The General Assembly should consider the formation of a
working group, representative of the whole membership, to
consider them and formulate agreed objective criteria for the
expansion of the Security Council, especially its permanent
membership.
To stimulate discussion, Singapore suggests the
following:
First, there should be a level playing field with regard
to all present and future members of a possible expanded
Security Council. Anachronistic references to "enemy
States" in Articles 53, 77 and 107 of the Charter should be
removed. It is time to set aside the baggage of the past.
Suggestions that there could be or should be a different set
of permanent members without the veto are also impractical.
No country that is capable of making a contribution as a
new permanent member will accept such second-class status
for long. It will only undermine the principle of great-Power
cooperation, in the absence of which the Security Council
cannot function. Nor is it practical or even desirable to do
away with the veto. The fact that the veto has been abused
does not detract from its intended function. It is a
recognition of the hard reality that great Powers will not
consent to put their power at the disposal of a sheer majority
for the implementation of decisions which they do not agree
with. It is a safety valve that prevents the United Nations
from undertaking commitments that it lacks the power to
fulfil. However, to minimize the misuse of the veto, if
permanent membership is expanded at least two vetoes
should be required to block a resolution.
Secondly, privilege must be paid for. An expanded role
for the Security Council will require more resources. A
United Nations perennially on the brink of financial
insolvency cannot effectively meet the challenges of the next
century. A permanent member should therefore carry a
larger portion of the financial burden of the United Nations.
Each permanent member should pay at least 9 per cent of
the operating expenses of the United Nations as well as
11 per cent of the costs of the peace-keeping operations of
the United Nations, which are the average percentages of the
permanent five’s current collective percentage of these
budgets.
Thirdly, permanent members must have muscle and the
will and the capability to wield it for the cause of the United
Nations. The main mission and primary responsibility of the
Security Council is to maintain international peace and
stability. Force will be needed in pursuit of order and the
Security Council cannot be effective without a sword that is
sharp and ready. All permanent members should be
prepared to give effect to Article 43 of the Charter and be
ready to place their military forces at the disposal of the
United Nations and shed blood to uphold international order
if necessary.
This list is by no means exhaustive. Other members
will have their own suggestions for appropriate criteria. I
urge all members to participate in discussions on the
expansion of the Security Council so that we may have the
benefit of the fullest possible range of views and emerge
with the widest possible consensus.
Finally, Mr. President, I should like to congratulate you
on your unanimous election. I am confident that you will
lead the Assembly at this session effectively. I should also
like to take this opportunity to welcome the six new
Members that have joined the Organization. I am certain
that they will contribute positively to the work of the United
Nations.
